Citation Nr: 9922970	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral weak 
foot, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for gunshot wound, 
left leg, muscle group XI, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1945.  This appeal arises from a February 1998 
rating decision of the Department of Veterans Affairs (VA), 
New Orleans, Louisiana, regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran has bilateral pes planus and hallux valgus, 
with subjective complaints of heel and foot pain on use of 
the left foot.  His disability is improved by use of 
corrective shoes; there is no showing of objective evidence 
of marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation.

3.  The veteran's service connected residuals of injury to 
muscle group XI are essentially asymptomatic, and are not 
manifested by any loss of strength or restriction of function 
of the left leg or foot.  Specifically, there is no evidence 
of an exit wound, loss of muscle tissue, or bone, joint or 
nerve damage.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral weak foot have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5276 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for gunshot wound, left leg, muscle group XI, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.73, Diagnostic Code 5311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented claims which are plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self 
support of the individual.  38 C.F.R. § 4.10 (1998).  

Bilateral Weak Feet

Service connection for bilateral weak feet was granted in 
March 1945.  A 30 percent evaluation was assigned from 
February 1945.  That evaluation has been continued in 
subsequent rating actions.  The veteran contends that he is 
entitled to a higher evaluation.

The veteran's bilateral foot disability is evaluated under 
code 5276.  The current 30 percent evaluation contemplates a 
severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 50 percent evaluation would 
require evidence of pronounced disability, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. Part 4, Code 5276 (1998).

A VA examination was conducted in October 1997.  The veteran 
reported recent pain in the left foot and heel.  The veteran 
wore corrective shoes, which helped his condition.  The 
veteran was unable to walk far without pain.  Aside from pes 
planus, the right foot was normal on examination.  The left 
foot showed no eversion on lateral motion.  There was pain 
throughout on motion, but the range of motion was not 
limited.  There was no instability or weakness of the feet.  
The veteran walked with a limp, and needed to rest after 
moderate walking on the left foot.  There were no 
callosities, and no skin avascular changes.  The veteran was 
unable to rise on the heel on the left, and could not supine 
or pronate on the left.  Weight bearing and non-weight 
bearing alignment were normal.  There was no need for 
correction of the Achilles, no malalignment, and no valgus.  
Angulation and dorsiflexion at the first metatarsal bone was 
completely normal.  X-rays showed bilateral mild hallux 
valgus only.  The diagnosis was mild hallux valgus, and os 
calcis pain of unknown cause.  

A November 1997 VA podiatry clinic record indicated a 
diagnosis of left plantar fasciitis.  He was treated with 
spray and trigger point massage.

The Board has carefully considered the veteran's allegations 
as to the extent of his current disability.  However, the 
findings of the recent VA examination simply do not support a 
finding that the veteran's bilateral foot disability is 
pronounced, as required for a 50 percent evaluation.  The 
veteran has essentially bilateral pes planus and hallux 
valgus, with subjective complaints of heel and foot pain on 
use of the left foot.  His disability is improved by use of 
corrective shoes.  The record taken as a whole does not show 
a disability as the result of the service connected bilateral 
weak foot which would approximate the pronounced impairment 
required for a 50 percent rating.  38 C.F.R. § 4.7 (1998).  
Specifically, there is no showing of objective evidence of 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation.  38 C.F.R. Part 4, Code 5276 
(1998).  The Board notes that the current 30 percent 
evaluation contemplates a severe level of bilateral foot 
disability.  The preponderance of the evidence is against a 
higher rating.  The facts are not in relative equipoise, 
therefore, they do not raise a reasonable doubt which would 
warrant an allowance of the claim in the veteran's favor.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).

Gunshot Wound, Left Leg

The veteran suffered a shrapnel wound to the left lower 
extremity during service in 1944.  Service connection for 
scar, healed, left foot, residual of gunshot wound, was 
granted in March 1945.  A noncompensable evaluation was 
assigned from February 1945.  In February 1947, the 
evaluation was changed to a 10 percent rating from April 
1946, for gunshot wound, left leg, muscle group XI.  That 
evaluation has remained unchanged since that time.  The 
veteran contends that he is entitled to a higher evaluation.

For muscle damage of the intrinsic muscles of the calf 
affecting propulsion, plantar flexion of the foot, 
stabilization of the arch, and flexion of the toes and knees 
(Group XI, Diagnostic Code 5311), the Rating Schedule 
provides a 10 percent rating for a moderate residual 
disability; a 20 percent rating for a moderately severe 
residual disability; and a 30 percent rating for a severe 
residual disability.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(1998).  The type of disability contemplated by the terms 
"moderate," "moderately severe," etc., is set forth in detail 
in section 4.56 of the regulations:

Moderate disability of muscles.

(i) Type of injury. Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles.

(i) Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

Severe disability of muscles.

(i) Type of injury. Through and through or deep penetrating 
wound due to high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function . . .

38 C.F.R. § 4.56(d) (1998).  The cardinal signs or symptoms 
of muscle disability as defined in subsection (c) of section 
4.56 are "loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement."  38 C.F.R. § 4.56(c) (1998).

A VA examination report in January 1947 noted that the 
shrapnel wounds of the left calf were superficial and of no 
moment.  A May 1969 VA examination noted shell fragment 
wound, left leg, healed.  

A VA examination was conducted in October 1997.  The examiner 
noted that the veteran had suffered an injury to muscle group 
XI in service in 1944, and that there were no periods of 
flare-ups, no precipitating factors, and no loss of range of 
motion or pain with motion as a result.  The examiner noted 
that there was no residual of the injury whatsoever, and no 
current symptoms.  The entrance wound was in upper part of 
XI, with a six centimeter nonsensitive scar medially.  There 
was no exit wound.  There were no tissue loss and no 
adhesions, and no tendon, joint, or nerve damage.  There was 
good muscle strength, no herniation or loss of muscle 
function.  The diagnosis was shrapnel, left group XI, without 
pain or loss of any function.  

The Board finds that the evidence in this case does not show 
a muscle injury of such severity comparable to that 
envisioned for a "moderately severe" or "severe" rating. 
There were no complaints or findings of a through and through 
or deep penetrating wound, bone fracture, residuals of 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring.  There is no evidence of any bone 
or joint pathology.

The veteran has never exhibited the symptoms noted in the 
criteria for moderately severe or severe muscle injuries such 
as "indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side," or "ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track," 
"soft flabby muscles in wound area," or swelling and 
hardening of the muscle abnormally in contraction.  Strength 
testing of the left lower extremity has been consistently 
normal, including on VA examination in October 1997.  The VA 
examiner noted no restriction of function as a result of the 
service connected muscle injury.  

The recent medical findings show that the veteran's service-
connected residuals of shell fragment wounds of the left leg 
are essentially asymptomatic.  The current 10 percent 
evaluation contemplates a moderate level of impairment.  38 
C.F.R. Part 4, Diagnostic Code 5311 (1998).  There is no 
indication in the record that the service-connected leg 
disability causes more than this level of impairment.  
Accordingly, the Board concludes that the veteran is not 
entitled to an evaluation in excess of 10 percent for the 
shell fragment wound residuals of the left leg.  There is no 
equipoise between the positive and negative evidence, 
therefore no reasonable doubt issue is raised.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).





	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 30 percent for bilateral weak feet 
is denied.

An evaluation in excess of 10 percent for gunshot wound, left 
leg, muscle group XI, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

